UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2011, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 000-52211 ZAGG INCORPORATED (Exact name of registrant as specified in its charter) Nevada20-2559624 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah 84115 (Address of principal executive offices with zip code) (801) 263-0699 (Registrant's telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No[]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act). Yes [] No [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 24,477,211 common shares as of May 6, 2011. 1 ZAGG INCORPORATED AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – As of March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 2 ZAGG INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $1,033,614 in 2011 and $904,296 in 2010 Inventories Prepaid expenses and other current assets Related party other asset - Deferred income tax assets Total current assets Property and equipment, net of accumulated depreciation at $978,117 in 2011 and $852,018 in 2010 Related party note receivable - Other assets Intangible assets, net of accumulated amortization of $78,175 in 2011 and $28,069 in 2010 Total assets $ $ LIABILITIES AND EQUITY Current liabilities Notes payable $ $ Accounts payable Income taxes payable Accrued liabilities Accrued wages and wage related expenses Deferred revenue Sales returns liability Total current liabilities Deferred income tax liability Total liabilities Equity Stockholders' equity Common stock, $0.001 par value; 50,000,000 shares authorized; 24,283,313and 23,925,763 shares issued and outstanding, respectively Additional paid-in capital Cumulative translation adjustment ) ) Retained earnings Total stockholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ZAGG INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Total operating expenses Income from operations Other (expense) income: Interest expense ) ) Interest and other income 82 Total other expense ) ) Income before provision for income taxes Income tax provision ) ) Net income Net loss attributable to noncontrolling interest - Net income attributable to stockholders $ $ Earnings per share attributable to stockholders: Basic earnings per share $ $ Diluted earnings per share $ $ See accompanying notes to condensed consolidated financial statements. 4 ZAGG INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation Excess tax benefits related to share-based payments ) - Depreciation and amortization Deferred income taxes ) - Expense related to issuance of warrants Expense related to issuance of stock for consulting - Changes in operating assets and liabilities Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) Other assets ) ) Accounts payable ) ) Income taxes payable ) - Accrued liabilities Accrued wages and wage related expenses ) Deferred revenues Sales return liability ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities Deposits on and purchase of intangible assets - Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Payments on debt ) - Proceeds from notes payable - Proceeds from exercise of warrants and options Excess tax benefits related to share-based payments - Net cash provided by financing activities Effect of foreign current exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ Cash paid during the period for taxes See accompanying notes to condensed consolidated financial statements. 5 ZAGG INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Supplemental schedule of noncash investing and financing activities For the Three Months Ended March 31, 2011: Issued 50,000 warrants. Issued 10,439 shares of common stock to consultant. Conversion of related party other asset to related party note receivable of $3,899,910. For the Three Months Ended March 31, 2010: Issued 100,000 warrants. See accompanying notes to condensed consolidated financial statements. 6 ZAGG INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION ZAGG Incorporated (collectively, the “Company”, or “ZAGG”) provides innovative consumer products like films, skins, audio and power solutions that protect, personalize and enhance the mobile experience.ZAGG's products are distributed worldwide under the following brands: invisibleSHIELD®, ZAGGskins™, ZAGGsparq™, ZAGGbuds™, ZAGG LEATHERskins™ and ZAGGmate™. The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly the financial position, the results of operations and cash flows of the Company for the periods presented.The Company suggests that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s 2010 Annual Report on Form 10-K.Operating results for the three months ended March 31, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. Use of estimates – The preparation of consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Principles of consolidation –The condensed consolidated financial statements include the accounts of ZAGG Incorporated and its wholly owned subsidiaries ZAGG Europe Limited, ZAGG International and ZAGG Intellectual Property Holding Co, Inc., and HzO, Inc., which is a variable interest entity.All intercompany transactions and balances have been eliminated in consolidation. NOTE 2 – ACCOUNTS RECEIVABLE On May 13, 2009, the Company entered into an accounts receivable financing agreement with Faunus Group International, Inc. (“FGI”).Under the agreement, the Company could offer to sell its accounts receivable to FGI each month during the term of the Agreement, up to a maximum amount outstanding at any time of $4,000,000.The Company could sell accounts receivable to FGI on either a credit approved or full recourse basis.Credit approved invoices were sold to FGI with no recourse, and FGI accepted all credit default risk on invoices sold under the credit approved terms.The Company accounted for the sale of the credit approved invoices as a reduction to accounts receivable.Under the terms of the agreement, the Company was charged a monthly collateral management fee of 0.87% of the average monthly outstanding balance and interest at 7% per annum.The term of the agreement was for a period of four years.Amounts sold under the financing agreement during the three months ended March 31, 2010, were $4,554,000.However, effective May 12, 2010, the Company terminated the receivable financing agreement with FGI. 7 ZAGG INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 3 – PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets are summarized in the table below: March 31, 2011 December 31, 2010 Interest and other receivables $ $ Inventory deposits Other Total prepaid expenses and other current assets $ $ NOTE 4 – INVENTORIES At March 31, 2011, and December 31, 2010, inventories consisted of the following: March 31, 2011 December 31, 2010 Finished goods $ $ Raw materials Total inventory $ $ NOTE 5 – LINE OF CREDIT Effective May 13, 2010, the Company entered into a Loan Agreement (the “Loan Agreement”) with U.S. Bank National Association (“US Bank”).The Loan Agreement provided for revolving loans and other financial accommodations to or for the benefit of the Company of up to $5 million, to be used for working capital and other corporate purposes.The Company’s obligations under the Loan Agreement and all related agreements were secured by all or substantially all of the Company’s assets.The obligation of U.S. Bank to make advances under the Loan Agreement was subject to the conditions set forth in the Loan Agreement.The Loan Agreement and the credit facility were to mature on May 13, 2011. On March 8, 2011, the Company entered into an Amended and Restated Loan Agreement (the “Amended and Restated Loan Agreement”) with U.S. Bank which provides for revolving loans and other financial accommodations to or for the benefit of the Company of a principal amount not to exceed $20 million.Advances under the Amended and Restated Loan Agreement bear interest at LIBOR plus 1.75%.The Amended and Restated Loan Agreement requires the Company to maintain a fixed charge coverage ratio of no less than 1.25 to 1.00 measured quarterly on a trailing twelve month basis and a leverage ratio of no greater than 2.5 to 1.0 measured quarterly on a trailing twelve month basis.As of March 31, 2011, the Company was in compliance with all covenants under the Loan Agreement and $4,120,334 had been drawn against the credit facility.The Amended and Restated Loan Agreement and the credit facility mature on March 15, 2012. NOTE 6 – COMMON STOCK AND NONCONTROLLING INTEREST Common stock During the three months ended March 31, 2011, the Company issued 357,550 shares of its common stock.Of such shares, 195,234 were issued in connection with the exercise of stock options, 151,877 were issued in connection with the exercise of warrants and 10,439 were issued in connection with consulting services received.The Company received proceeds of $300,114 related to the option exercises, $197,590 related to the exercise of the warrants and recognized consulting expense of $100,000 related to the issuance of 10,439 shares of its common stock. 8 ZAGG INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Noncontrolling interest Noncontrolling interests are classified in the consolidated statements of operations as part of net income attributable to stockholders and the accumulated amount of noncontrolling interests is included in the consolidated balance sheets as part of equity. If a change in ownership of a consolidated subsidiary results in loss of control and deconsolidation, any retained ownership interests are remeasured with the gain or loss reported in net earnings. The value of the noncontrolling interest in the consolidated financial statements primarily represents the Series A Preferred Stock in HzO Inc. (“HzO”) issued to Northeast Maritime Institute, Inc. (“NMI”) as part of the HzO technology purchase.The Series A Preferred Stock in HzO has the same voting rights as HzO Common Stock and has one vote for each share of Series A Preferred Stock.The Series A Preferred Stock is convertible into Common Stock, at the option of the holder, at a fixed conversion ratio of 1 share of Series A Preferred Stock to 1 share of Common Stock.All outstanding Series A Preferred Stock shares are redeemable at any time after August 21, 2014 at the election of at least two-thirds of the Series A Preferred Stock holders.As the Company holds at least one-third of the HzO Series A Preferred Stock, it can control the redemption of the HzO Series A Preferred Stock and therefore the associated noncontrolling interest is recorded within permanent equity.The Series A Preferred Stock is redeemable at the fixed price of $0.4752 per share.As of March 31, 2011, the Company and NMI hold 6.6 million and 11.1 million shares of HzO Series A Preferred Stock, respectively.However, 2.1 million shares of the 11.1 million shares of HzO Series A Preferred Stock issued to NMI are held in escrow pending a future event.HzO Series A Preferred Stock holders are entitled to receive dividends annually at a stated dividend rate of $0.038 per share when, as, and if declared by the Board of Directors of HzO.No dividends had been declared as of March 31, 2011.The Company holds a call option to acquire all of NMI’s equity interests and rights in HzO for $2,500,000 which is exercisable at any time through May 27, 2011 and thereafter for $3,000,000 which is exercisable any time through October 1, 2013.The Company also has the right of first refusal if NMI has an offer to purchase its interests in HzO.The call option does not meet the definition of a derivative, and therefore it is not marked to fair value at each period end. Noncontrolling interest consists of a 47% equity interest in the HzO subsidiary held by third parties, excluding shares of HzO Series A Preferred Stock held in escrow.The Company is consolidating HzO because it is a variable interest entity for which the Company is the primary beneficiary. NOTE 7 – COMPREHENSIVE INCOME The following table summarizes the components of comprehensive income for the three months ended March 31, 2011 and 2010: Three Months Ended March 31, 2011 March 31, 2010 Net income $ $ Other comprehensive income: Foreign currency translation gain (loss) ) Comprehensive income Comprehensive income attributable to noncontrolling interest — Comprehensive income attributable to stockholders $ $ 9 ZAGG INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 8 – STOCK OPTIONS, WARRANTS AND RESTRICTED STOCK Common Stock Options - The Company granted 92,541 and 771,500 stock option awards during the three months ended March 31, 2011 and 2010, respectively. The stock awards granted were estimated to have a weighted-average fair value per unit of $4.98 and $1.62 for the three months ended March 31, 2011 and 2010, respectively. The fair value for stock options granted is calculated using the Black-Scholes option-pricing model on the date of grant. For the three months ended March 31, 2011 and 2010, the following assumptions were used in determining the fair value: 3 Months Ended March 31, 2011 3 Months Ended March 31, 2010 Expected dividend yield % % Risk-free interest rate % % Expected term (years) 3.5 years 3.5 years Expected volatility % % The Company recorded share-based compensation expense only for those options that are expected to vest.The estimated fair value of the stock options is recognized on a straight-line basis over the requisite service period of the award, which is generally the vesting term of the award.During the three months ended March 31, 2011 and 2010, the Company recorded equity-based compensation expense of $262,876 and $242,070, respectively, which is included as a component of selling, general and administrative expense. Warrants - During the three months ended March 31, 2011, the Company issued warrants for investor relations consulting services for 50,000 common shares exercisable at $9.05 per share expiring in 5 years and which vested upon issuance.The warrant grant was valued using the Black-Scholes option pricing model based on the fair value of the Company’s common stock on the date of grant, expected term equal to the contractual term, expected volatility weighted between the Company’s historical volatility and the average historical volatility of similar entities with publicly traded shares over the expected term, and risk-free rate for the expected term based on the U.S. Treasury yield curve on the grant date.For the three months ended March 31, 2011, the Company recorded expense of $318,239 for these warrants.The Company had also issued warrants for investor relations consulting services during the three months ended March 31, 2010 for 100,000 common shares exercisable at $2.58 per share expiring in 5 years and vesting equally over the 12 month period from the grant date.Each vesting tranche of the warrants was independently valued using the Black-Scholes option pricing model with separate assumptions for each tranche based on the fair value of the Company’s common stock on each vesting date, expected term equal to the remaining contractual term on each vesting date, expected volatility weighted between the Company’s historical volatility and the average historical volatility of similar entities with publicly traded shares over the expected term for each vesting date, and risk-free rate for the expected term based on the U.S. Treasury yield curve in effect with a period that approximates the remaining contractual term for each vesting date.For the three months ended March 31, 2011 and 2010, the Company recorded expense of $58,512 and $30,854 for these warrants. The fair value of warrants has been estimated as of the vesting date using the Black-Scholes option pricing model.For the three months ended March 31, 2011, the following assumptions were used in determining the fair value: Three months ended March 31, 2011 Three months ended March 31, 2010 Expected dividend yield % % Risk-free interest rate % % Expected term (years) 4.9 years 4.9 years Expected volatility % % Restricted Stock - The Company granted 237,800 shares of restricted stock during the three months ended March 31, 2011. There were no shares of restricted stock granted during the three months ended March 31, 2010. The restricted stock was estimated to have a weighted-average fair value per unit of $7.11 for the three months ended March 31, 2011. The fair value of the restricted stock granted is based on the closing share price of the Company’s common stock on the date of grant. The shares of restricted stock vest annually on a straight-line basis over a 3 year vesting term. 10 ZAGG INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) The Company recorded share-based compensation expense only for those shares of restricted stock that are expected to vest.The estimated fair value of the restricted stock is recognized on a straight-line basis over the requisite service period of the award, which is generally the vesting term of the award.During the three months ended March 31, 2011, the Company recorded equity-based compensation expense of $40,902, which is included as a component of selling, general and administrative expense. NOTE 9 – INCOME TAXES The Company’s effective tax rate was 32.9% and 37.5% for the three months ended March 31, 2011 and 2010, respectively.The Company’s effective tax rate will generally differ from the U.S. Federal Statutory rate of 35%, due to state taxes, permanent items and favorable tax rates associated with certain earnings from the Company’s operations in Ireland. NOTE 10 – EARNINGS PER SHARE Basic earnings per common share excludes dilution and is computed by dividing net income attributable to stockholders by weighted average number of shares of common stock outstanding during the period.Diluted earnings per common share reflect the potential dilution that could occur if stock options or other common stock equivalents were exercised or converted into common stock. The dilutive effect of stock options or other common stock equivalents is calculated using the treasury stock method. The following is a reconciliation of the numerator and denominator used to calculate basic earnings per share and diluted earnings per share for the three months ended March 31, 2011 and 2010: March 31, 2011 March 31, 2010 Net income attributable to stockholders $ $ Weighted average shares outstanding Dilutive effect of warrants, restricted stock and stock options Diluted shares Earnings per share attributable to stockholders: Basic $ $ Dilutive $ $ For the three months ended March 31, 2011 and 2010, warrants, restricted stock, and stock options to purchase 156,541, and 1,396,500, respectively, were not considered in calculating diluted earnings per share because the warrant or stock option exercise prices or the total expected proceeds under the treasury stock method for the warrants, restricted stock, or stock options was greater than the average market price of common shares during the period and, therefore, the effect would be anti-dilutive. NOTE 11 – FAIR VALUE MEASURES Fair Value of Financial Instruments - At March 31, 2011, and December 31, 2010, the Company’s financial instruments included cash and cash equivalents, accounts receivable, accounts payable, related party receivable and a line of credit. The carrying amounts of cash and cash equivalents, accounts receivable and accounts payable approximate fair value due to the short-term maturities of these financial instruments.The Company recently entered into the related party receivable transaction and Amended and Restated Loan agreement, and the carrying amounts of these items approximates fair value because the interest rates approximate current market rates. 11 ZAGG INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Fair Value Measures - The Company measures at fair value certain financial and non-financial assets by using a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, essentially an exit price, based on the highest and best use of the asset or liability. The levels of the fair value hierarchy are: Level 1 — Quoted market prices in active markets for identical assets or liabilities; Level 2 — Significant other observable inputs (e.g., quoted prices for similar items in active markets, quoted prices for identical or similar items in markets that are not active, inputs other than quoted prices that are observable such as interest rate and yield curves, and market-corroborated inputs); and Level 3 — Unobservable inputs in which there is little or no market data, which require the reporting unit to develop its own assumptions. At March 31, 2011, and December 31, 2010, the following financial assets and liabilities were measured at fair value on a recurring basis using the type of inputs shown: Fair Value Measurements Using: March 31, 2011 Level 1 Inputs Level 2 Inputs Level 3 Inputs Cash equivalents — Fair Value Measurements Using: December 31, 2010 Level 1 Inputs Level 2 Inputs Level 3 Inputs Cash equivalents $ $ — — The majority of the Company’s non-financial instruments, which include intangible assets, inventories, and property and equipment, are not required to be carried at fair value on a recurring basis. However, if certain triggering events occur such that a non-financial instrument is required to be evaluated for impairment, based upon a comparison of the non-financial instrument’s fair value to its carrying value, an impairment is recorded to reduce the carrying value to the fair value, if the carrying value exceeds the fair value. At March 31, 2011 and December 31, 2010, there were no non-financial instruments measured at fair value. NOTE 12 – CONCENTRATIONS Concentration of credit risk Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and accounts receivable.The Company places its cash with high credit quality financial institutions.The Company maintains its cash in bank deposit accounts, which, at times, exceed federally insured limits. The Company has not experienced any losses in such accounts through March 31, 2011. At March 31, 2011, and December 31, 2010, approximately 74% and 64%, respectively, of the balance of accounts receivable was due from two customers.No other customer account balances were more that 10% of accounts receivable.If one or more of the Company’s significant customers were to become insolvent or were otherwise unable to pay for the products provided, it would have a material adverse effect on the Company’s financial condition and results of operations. Concentration of supplier The Company purchases its raw materials related to the invisibleSHIELD product line primarily from one source.Management is aware of similar raw materials that would be available from other sources if required and has current plans to immediately engage such resources if necessary.A change in supplier, however, could cause a delay in manufacturing and a possible loss of sales, which could adversely affect operating results. 12 ZAGG INCORPORATED AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Concentration of sales For the three months ended March 31, 2011, one customer accounted for 27% and another customer accounted for 11% of the Company’s sales.No other customer account balances were more that 10% of sales.For the three months ended March 31, 2010, one customer accounted for 34% of the Company’s sales.If the Company loses one or more of the Company’s significant customers, it would have a material adverse effect on the Company’s financial condition and results of operations. The percentage of sales by geographic region for the three months ended March 31, 2011 and 2010, was approximately: Three months ended March 31, 2011 Three months ended March 31, 2010 United States 95
